MEMORANDUM **
Dawud Halisi Malik, a California state prisoner, appeals pro se the district court’s summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging that refusal to allow him to burn incense in his cell interferes with the practice of his religion in violation of the First Amendment.1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. *780Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Because the prison’s prohibition on burning incense in non-smoking cells is reasonably related to its penological interest in the health and safety of other prisoners and Malik has conceded that burning incense is only a recommended religious practice in Islam, the district court properly granted summary judgment to prison officials. See Freeman v. Arpaio, 125 F.3d 732, 736 (9th Cir.1997) (holding that free exercise violation requires showing that prisoner was prevented from “engaging in conduct mandated by his faith, without any justification reasonably related to legitimate penological interest.”)
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Malik does not challenge the district court’s interlocutory order dismissing his Eighth and Fourteenth Amendment claims.